Citation Nr: 1827677	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). In December 2014, October 2015, and August 2017, different Veterans Law Judges remanded this issue; the case has since been assigned to the undersigned.

In February 2012, the Veteran testified at a RO hearing before a Decision Review Officer; a transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran appointed the Oklahoma Department of Veterans Affairs (ODVA) as his representative in May 2017 (first received by VA in August 2017). To date, ODVA has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal. ODVA is not located within the Board's offices, and thus, the case must be remanded so that the Veteran and his representative are afforded the full opportunity to submit evidence and/or argument in support of his appeal. See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

The AOJ must provide the Veteran and the Veteran's representative, ODVA, the opportunity to present argument and evidence for the Veteran's appeal. Specifically, the Veteran's representative must be given the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case. 

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures, to include issuing a supplemental statement of the case. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

